OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS

               OFF.pcW^iiiMWOL STAT,0N-AUSTIN'TEXASU.S.
                                                    im' POSTAGE»               PITNEY BOWES
               STATE OF TEXAS
               PENALTY FOR
               PRIVATE USE
                                                                   ZIP .78701
                                                                   02 m
                                         .fl-uu                    0001401603JUN 03. 2015
6/3/2015
NAVARRO, RUBEN          Tr. Ct. No. 1993CR4509B-W3                          WR-36,036-03
On this day, this Court has dismissed" as'rhooKthe trial court's request for an
extension of time to file the supplemental'record ^r ^V
                                         /                               Abel Acosta, Clerk
                                     /        ^
                                   / o>
                                     i>'J%>,
                            RUBEN'NAVARRO^.                  ^
                                                      TD©*700li00^

                            '•MIl^'WJKVrSjC

                                                                   ftntdmo, 7x
                                                       ^^_^                    ^^JQ^r^/i
  L-..,,nBi^.C!-.I^ri^wTri^                  " : xv    •. . •%/•

                                                                                              "7/